Citation Nr: 1638646	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record. 

The Board in October 2014 reopened the previously denied claim for service connection for hepatitis C, and remanded the claim on the merits for additional development.  The claim is now before the Board for further review. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

1.  Hepatitis C was not shown in service or for years thereafter, and the most probative evidence fails to link the Veteran's hepatitis C to any incident of his active service.

2.  Hepatitis C was not caused or aggravated by the Veteran's service-connected pulmonary tuberculosis or by treatment for pulmonary tuberculosis. 


CONCLUSION OF LAW

The requirements to establish service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C .F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination was conducted in November 2014 and an opinion obtained.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, VA medical records were obtained, and the Veteran was afforded the November 2014 VA examination addressing medical questions raised.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



II. Analysis

The Veteran alleges that medication taken for his service-connected pulmonary tuberculosis caused or aggravated his hepatitis C, and that his hepatitis C should therefore be service connected.  

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service 
either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a)    may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for disability that is proximately due to   or the result of a service-connected disability.  38 C.F.R. § 3.310 (a) (2015).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C .F.R. § 3.310.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran served on active duty from April 1971 to January 1973, and his service records do not reflect any findings, diagnoses, or treatment for hepatitis.  

In the course of appeal the Veteran submitted medical literature about isoniazid (INH) as a treatment for pulmonary tuberculosis, and side effects of that drug which may include hepatitis.  The Veteran's records of hospitalization and outpatient treatment for his pulmonary tuberculosis, for approximately two years beginning   in March 1975, reflect that he received medications including INH to treat his pulmonary tuberculosis.  

A March 1975 non-VA hospitalization summary from the Veteran's treatment for pulmonary tuberculosis noted the Veteran's lack of cooperation, including "his insisting on socializing with his wife, girlfriend and others."  

VA granted service connection for pulmonary tuberculosis, far advanced, inactive, effective from April 1976, with a 10 percent disability rating assigned.  That rating continues as a protected rating.  The tuberculosis is not currently impairing and the Veteran has not received medication or other treatment for his tuberculosis since the 1970s.  

During April 2000 VA treatment the Veteran provided a family history of his first wife dying of liver cancer and hepatitis.  He then also provided a personal history  of not using cocaine since 1992.  A May 2000 VA treatment record notes that the Veteran tested positive for hepatitis C.  A January 2001 treatment note revealed a computerized problem list of cocaine abuse in remission since 1992.

The Veteran first submitted a claim for hepatitis C in May 2001, contending that it was secondary to his service-connected pulmonary tuberculosis.  

At an October 2001 VA pulmonary tuberculosis examination, a history was noted of hepatitis C being discovered "last year" by a routine blood test, with a hepatitis C reactive antibody shown in May 2000, as reflected in a VA treatment record.  At  the examination the Veteran then denied knowing how he contracted hepatitis C, denying any history of blood transfusions or sexual contact with prostitutes or persons whom he knew had hepatitis C.  He then denied both symptoms specific    to hepatitis C and treatment for the disease.  He also denied tattoos or a history of intravenous drug abuse.  

At a VA examination in July 2009 for pension purposes, it was noted that the Veteran had been diagnosed with hepatitis C in 1999 with follow-up at a VA hospital.  He then denied any history of jaundice or other gastrointestinal symptoms, and also denied having had any treatment for his hepatitis.  A July 2009 VA treatment note revealed the Veteran reporting that his first wife died from cancer  the he believes was possibly liver cancer but they were separated then.

Another VA examination was conducted in November 2014 to address medical questions raised in this case.  The examiner noted, as an undisputed medical fact, that hepatitis C was caused by the hepatitis C virus, and was not drug-induced hepatitis.  Hence, the examiner explained, medication for treatment of pulmonary tuberculosis could not have caused the Veteran's hepatitis C.  The examiner further informed that while some medications, including the INH which the Veteran took for treatment of his pulmonary tuberculosis, could cause drug-induced hepatitis,  but for this reason blood and liver functions were monitored during such treatment.  The examiner observed that there was no evidence that the Veteran had ever developed drug-induced hepatitis from his pulmonary tuberculosis including     from treatment with INH.  

Additionally, the examiner noted that the Veteran was not diagnosed with hepatitis C until 25 years after his treatment for pulmonary tuberculosis, and hence treatment for his pulmonary tuberculosis could not have aggravated his hepatitis C.  Further, because there was no evidence of drug-induced hepatitis at the time of pulmonary tuberculosis treatment this also did not support aggravation.  The examiner therefore opined that it was not at least as likely as not that the Veteran's  pulmonary tuberculosis caused or aggravated his hepatitis C, including based        on INH treatment.  The November 2014 examiner explained risk factors for contracting hepatitis C which were present in the Veteran's case, which included exposure to his wife who reportedly had hepatitis with jaundice in the 1970s        and who died of liver failure or possible liver cancer in 1990, and the Veteran's conceded past use of recreational cocaine.  

As the November 2014 examiner's opinion was rendered following review of the claims file and examination of the Veteran, and included a supportive rationale for  the conclusion reached, it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent opinion linking the Veteran's hepatitis C to his tuberculosis, to include treatment therefor, on a causative or aggravation basis.

Moreover, the Veteran does not contend that he contracted hepatitis C in service, nor does the record establish such.  The Veteran has reported a history that his     ex-wife died from liver cancer and hepatitis, and reported she had liver disease with jaundice "in the 1970s."  The Veteran was married to his wife prior to service in 1970 and divorced in 1975.  During his service, the Veteran was deployed to Korea for the majority of his service from December 1971 through December 1972.  The Board notes the Veteran's recollection as to the health of his ex-wife wife in the 1970s is being rendered decades after his discharge from service.  He has not alleged that she was ill during his period of active service, and has at times expressed some question as to her cause of death, as noted in the July 2009 VA treatment report where he indicated she died from cancer, "possibly" of the liver.  Moreover, in 2001 he denied a history of sexual contact with persons whom he knew had hepatitis C.  Presumably he would have mentioned at that time that his ex-wife had hepatitis C had that been the case.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

In sum, it would be pure speculation to suggest the Veteran's wife suffered from hepatitis C during the Veteran's active duty period such that she posed an in-service risk factor to him for contracting the condition, nor does he contend such.  Indeed, the Veteran had approximately 8 months during active service when he was not deployed to Korea, versus approximately 3 1/2 years of marriage when he was not on active duty and just over a year when he was deployed to Korea for any such exposure to occur.  The history being recalled decades after the fact is simply too speculative and unreliable to serve as credible evidence in support of the claim.  Id.; see also 38 C.F.R. § 3.102 (reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.)  

Moreover, to the extent the record suggests the Veteran used drugs in service, service connection cannot be granted for a disability that is the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a).   

The Board acknowledges that the Veteran submitted literature addressing a relationship between INH therapy and hepatitis; however, that literature does not link hepatitis C to such treatment.  There are different types of hepatitis, to include infectious and drug related, and the VA examiner explained why the Veteran's hepatitis C was not related to his tuberculosis treatment and that there was no evidence the Veteran had drug induced hepatitis.  As the VA examiner's opinion was specific to the facts of the Veteran's case, it is more probative than general medical literature that has not been associated by competent medical opinion to    the facts of the Veteran's specific case.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").

While the Veteran believes that his service-connected pulmonary tuberculosis and its treatment with INH caused or aggravated his hepatitis C, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  These questions of causation or aggravation of hepatitis C are matters beyond lay observation or informed lay speculation, and require medical expertise to determine.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions, and his opinion is not competent medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions. 

Competent, credible evidence has not been presented causally linking service or service-connected disability to the Veteran's hepatitis C, which is not shown by   the record to have been present until decades after service.  The VA examiner         in November 2014 presented competent and probative opinions explaining the Veteran's risk factors for hepatitis C which were unrelated to service, and explaining why his hepatitis C was unlikely to be related to service or to service-connected pulmonary tuberculosis or its treatment, including on the basis of aggravation.  The Board finds this examiner's opinion to be supported by the evidentiary record and medical knowledge, and hence entitled to substantial weight.  Accordingly, the evidence preponderates against the Veteran's claim for service connection for hepatitis C on direct basis or as secondary to service-connected disability, based on theories of causation or aggravation.  38 C.F.R. §§ 3.303, 3.310.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


